By the Court.

A verdict was been rendered in the late Superior Court, and a motion there made for a new trial. In pursuance of the act organizing the Supreme and Inferior Courts of this State, the case was transferred to the first District Court; the motion was there argued and *17the new trial refused. The Court are of opinion, that the refusal to grant the new trial is no cause of appeal : that according to uniform practice, the judgment should be entered nunc pro tunc—that this Court having already decided, Bermudez vs. Ibanez, ante, 1. that no appeal lay from the Superior to the Supreme Court, the present appeal must be dismissed.